Exhibit 10.13

Summary of 2007 Compensation for Non-employee Directors

Each non-employee director (“Outside Director”) receives a fee of $8,000 for
each quarterly meeting of the Board of Directors which the Outside Director
attends in person. An Outside Director may be paid a quarterly board meeting fee
for attending a quarterly board meeting via telephonic conference call if the
Outside Director has good reason for the Outside Director’s failure to attend
such meeting in person as determined by the Chairman of the Board, but such
payment is limited to one occurrence in any given fiscal year. Each Outside
Director who is a member of the Audit Committee also receives a fee of $4,000
for each quarterly meeting of such committee which the Outside Director attends
in person. Each Outside Director may receive fees up to $12,000 in any fiscal
quarter for additional services delegated by the Board of Directors to such
Outside Director in the Outside Director’s capacity as a member of the Audit
Committee, the Board of Directors or any other committees of the Board of
Directors, provided that any such fee paid with respect to a particular service
must be approved by the Board of Directors following the completion of such
service by the Outside Director. Each Outside Director is reimbursed for all
reasonable out-of-pocket expenses incurred by him or her in attending meetings
of the Board of Directors and any committee thereof and otherwise in performing
his or her duties as an Outside Director, subject to compliance with our
standard documentation policies regarding reimbursement of business expenses.

In addition, the Company is authorized to make available, from time to time,
tickets to sporting, charity, dining, entertainment or similar events as well as
use of corporate suites, club memberships or similar facilities that the company
may acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of the Board of Directors of the Company, executive officers of
the Company, and other employees of the Company and its subsidiaries. Any such
personal use may be deemed compensation to such persons. To the extent such
personal use is deemed compensation to a director, the Company pays to (or
withholds and pays to the appropriate taxing authority on behalf of) such
director a “tax gross-up” in cash, which would approximate the amount of the
individual’s (i) federal and state income and payroll taxes on the taxable
income associated with the personal use of Corporate Development Programs plus
(ii) federal and state income and payroll taxes on the taxes that the individual
may incur as a result of the payment of taxes by the Company.